Title: To Thomas Jefferson from William Hamilton, 7 July 1806
From: Hamilton, William
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            The Woodlds. July 7th. 1806
                        
                        It was not untill my return from an excursion of some days that I received your favor of the 20th. ult. with
                            the quarentine corn which accompanied it. You will be so good as to accept my best thanks for this mark of your kind
                                affection. 
                  With the most friendly respect I have the honour to
                            be Dear Sir Your most obedt Servt
                        
                            W Hamilton
                            
                        
                        
                            N.B. In the autumn I intend sending you if I live those kinds of trees which I think you will deem
                                valuable additions to your garden viz. Gingko biloba or china
                                maidenhair trees, Broussenatia papyrifesa
                                vulgarly called paper mulberry tree & Mimosa abrisia
                                 or silk tree of Constantinople—The first is said by
                                    Kampfer to produce a good eatable nut—The 2d in its bark &c yields a valuable material for making paper to
                                the inhabitants of China, Japan, & the East Indies, & for clothing to the people of Tahiti & other South Sea
                                Islands & the third is a beautiful flowering tree at this time in its highest perfection, the seeds of which were collected on the shore of the Caspian Sea. They are
                                all hardy having for several years past borne over severest weather in the open ground without th. smallest
                                protection.
                        
                    